NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        NOV 3 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

ELEAZAR NOVOA-DIAZ, AKA Eleazar                  No.   15-71659
Diaz Novoa, AKA Eleazor Novoa,
                                                 Agency No. A205-718-414
                Petitioner,

 v.                                              MEMORANDUM*

JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted October 23, 2017**


Before:      LEAVY, WATFORD, and FRIEDLAND, Circuit Judges.

      Eleazar Novoa-Diaz, a native and citizen of Mexico, petitions for review of

the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s decision denying cancellation of removal. We dismiss the



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
petition for review.

      We lack jurisdiction to review the agency’s denial of cancellation of removal

for failure to show exceptional and extremely unusual hardship to a qualifying

relative, and Novoa-Diaz does not raise a colorable legal or constitutional claim

that would invoke our jurisdiction. See Vilchiz-Soto v. Holder, 688 F.3d 642, 644

(9th Cir. 2012) (absent a colorable legal or constitutional claim, the court lacks

jurisdiction to review the agency’s discretionary hardship determination); Larita-

Martinez v. INS, 220 F.3d 1092, 1095-96 (9th Cir. 2000) (petitioners must

overcome presumption that agency reviewed all evidence); Najmabadi v. Holder,

597 F.3d 983, 990-91 (9th Cir. 2010) (agency adequately considered evidence and

sufficiently announced its decision).

      PETITION FOR REVIEW DISMISSED.




                                          2                                    15-71659